       Case 6:20-cv-01008-DDC-JPO Document 39 Filed 12/14/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

STATE FARM LIFE INSURANCE COMPANY,                       )
                                                         )
                              Plaintiff,                 )
                                                         )
v.                                                       )      Case No. 20-1008-DDC
                                                         )
KERRY WEBER, et al.,                                     )
                                                         )
                              Defendants.                )

                              ORDER VACATING SETTINGS

        On October 7, 2020, State Farm Life Insurance Company, the plaintiff in this

insurance-interpleader action, was dismissed after it deposited the disputed life insurance

proceeds in the court’s registry (ECF No. 28). The claimants reportedly reached a

settlement at mediation (see ECF No. 33). It appears the only issue that remains in dispute

is whether State Farm will have its attorney’s fees paid out of the insurance proceeds, which

is the subject of a pending motion (ECF No. 29).

        Based on the status of the case, the court hereby cancels the pretrial conference set

for December 22, 2020, and the trial set for October 5, 2021. The court vacates the

deadlines for filing the proposed pretrial order and dispositive motions.

        IT IS SO ORDERED.

         Dated December 14, 2020, at Kansas City, Kansas.

                                                   s/ James P. O=Hara
                                                  James P. O=Hara
                                                  U.S. Magistrate Judge
O:\ORDERS\20-1008-DDC.docx
